Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
Applicant’s 12-27-2021 Amendment was received.  Claims 1-9 are withdrawn.  Claims 10, 12-14 were amended.  Claim 11 was cancelled.  Claims 10, and 12-15 are presented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,468,657 to Soderberg in view of US 1,440,308 to Maloy.

In re Claim 10, Soderberg teaches that it is known to provide a lacing system (see Fig. 1, #10/12) on a shoe wherein the lacing system is installed on the shoe by way of any suitable fastener including rivets (see Soderberg, Col 8, ll. 41-46).  In other words, Soderberg teaches a fastening device installing method which is configured to install a fastening device to a shoe; however, Soderberg does not teach the particular 

inserts into a bore of at least one guiding sleeve to allow a tip of the at least one spike to expose from an edge of the at least one guiding sleeve, an inner diameter of the edge of the least one guiding sleeve is smaller than or equal to a maximum diameter of the tip of the at least one spike which is not covered by the guiding sleeve, and the at least one spike and the at least one guiding sleeve are forced to puncture the shoe, thereby forming at least one installing hole on the shoe; and a fastening device limiting step, wherein the fastening device is coupled to the at least one installing hole such that the fastening device is secured on the shoe.

However, Maloy teaches an installing hole forming step (see Maloy, Figs. 1-4, showing the tip #17 of device #15 puncturing the material “C;” see also Maloy, Pg. 1, ll. 90-105), wherein at least one spike (see Maloy, Fig. 4, #25) inserts into a bore of at least one guiding sleeve (see Maloy, Fig. 1, #13/14) to allow a tip of the at least one spike to expose from an edge of the at least one guiding sleeve (see Fig. 1,#25 in view of Fig. 1, #12/14), an inner diameter of the edge of the least one guiding sleeve is smaller than or equal to a maximum diameter of the tip of the at least one spike which is not covered by the guiding sleeve (the diameter of #14 is smaller than the largest diameter of #25 in Fig. 1; see also annotated Fig. 1 and 4, below), and the at least one spike and the at least one guiding sleeve are forced to puncture the material (see Maloy, Figs. 1-3, “C”), thereby forming at least one installing hole on the material (see 


    PNG
    media_image1.png
    838
    1084
    media_image1.png
    Greyscale

In the same field of invention, fasteners discussed in Soderberg, Col 8, ll. 41-46, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the attachment method of Maloy to secure the lacing system of Soderberg to the shoe in Soderberg.  Doing so is the substation of one known fastener/fastener method for another known fastener/fastener method to achieve the 

Maloy teaches the bore in the spike (see Fig. 1, #16) and the protrusion in the sleeve (Fig. 1, #13/14).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to swap the location of these structures.  I.e., placing the protrusion on the spike (#25) and the bore on the sleeve (#13), since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Here, there are only two options, placing the protrusion on one part and the bore on the other part.  Swapping these locations is simply re-arranging of parts and within the level of ordinary skill in the art to choose between these two options. 

In re Claim 12, Soderberg in view of Maloy, for the reasons above in re Claim 10, teaches wherein, in the fastening device limiting step, the fastening device includes a bracket (see Soderberg Fig. 3, #12) and a reel member (see Soderberg Fig. 3, #14/16), the bracket is coupled to the at least one installing hole, and then the reel member is coupled to the bracket (he housing #12, of Soderberg is attached to the shoe by the device/method of Maloy – see discussion above in re Claim 1; see also Soderberg, Col .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,468,657 to Soderberg in view of US 1,440,308 to Maloy, and further in view of US 2008/0172848 to Chen.

In re Claim 14, Soderberg in view of Maloy, for the reasons above in re Claim 10 teaches the fastening device installing method of claim 11 (see discussion above in re Claim 10-11), wherein a restricting set (see structure of Figs. 1-3 used to punch the hole in Maloy) is provided to couple to the shoe; wherein the step is executed before the installing hole forming step (see Figs. 2, showing # the lacing system #10 attached to the shoe).

	Modified Soderberg does not teach a tongue positioning step, wherein the lacing system is attached to the tongue of the shoe.  However, Chen teaches that it is old and well known to attach the lacing system to the tongue (see Chen, Fig. 1, #10).  In the same field of invention, lacing systems for shoes, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to relocate the lacing system of Soderberg to the tongue, as taught by Chen.  Doing so is the substitution of one known lacing system location for another known lacing system location to achieve the result of tightening the laces on shoes/footwear (see MPEP 2143, I, B).  The location of 

In re Claim 15, Soderberg in view of Maloy and Chen, for the reasons above in re Claim 14, teaches wherein, in the tongue positioning step, a bearing seat of the restricting set is positioned at one of an upper side and a lower side of the tongue (#10 is located on one side of “c” in Figs. 1-3 of Maloy), a pressing seat is located at the other one of the upper side and the lower side to couple to the bearing seat (see Figs. 1-3, #11 which is on the opposites side of the work piece “c”) such that the tongue is limited between the bearing seat and the pressing seat (the work piece “c” in Figs. 1-3, of Maloy, is limited between the bearing seat and the pressing seat).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In re Claim 13, Soderberg in view of Maloy, for the reasons above in re Claim 10, teaches in the installing hole forming step, the at least one spike is removed from the at least one guiding sleeve while the at least one guiding sleeve is remained in the at least one installing hole; and in the fastening device limiting step (see Maloy Figs. 1-3, when #10 and #11 separate the spike #17/15 is removed from the workpiece “c” and the guiding sleeve “A” remains), however, modified Soderberg does not teach at least one engaging pin is provided to insert into the guiding sleeve, the at least one guiding sleeve 

While US 6,158,096to Bar teaches engaging pins (see Bar, Figs 1-2, #20/22a, “fastening tacks”) for securing a lacing system through a hole on a shoe, Bar does not teach pushing out a guiding sleeve from the hole for the fastening tack to enter.  One of ordinary skill in the art, would dimension the fastening tacks of bar to be received in the hole created by guiding sleeve of Soderberg in view of Maloy, to secure the device, and could not and would not push out the guiding sleeve of modified Soderberg.  None of the other prior art, alone or in combination, teach this step of pushing out the guiding sleeve by an engaging pin used to secure the lacing system to the shoe.  

Response to Arguments
Applicant’s arguments in re amended Claim 10 were received.  Applicant argues that Maloy does not teach “an inner diameter of the edge of the at least one guiding sleeve is smaller than or equal to a maximum diameter of the tip of the at least one spike which is not covered by the guiding sleeve.”  The Examiner respectfully disagrees.  As illustrated above in annotated Figs. 1 and 4, Malloy teaches “an inner diameter of the edge of the at least one guiding sleeve is smaller than or equal to a maximum diameter of the tip of the at least one spike which is not covered by the guiding sleeve.”
No independent arguments were presented in re the rejection over US 8,468,657 to Soderberg in view of US 1,440,308 to Maloy, and further in view of US 2008/0172848 to Chen.  As such no reply was presented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724